867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph SIMMONS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3423.
United States Court of Appeals, Federal Circuit.
Jan. 11, 1989.

Before RICH, NIES and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
This appeal is from the decision of the Merit Systems Protection Board, docket number DA07318810036, affirming the decision of the Office of Personnel Management that Simmons was unsuitable for employment in the federal competitive service and barring Simmons from competing in examinations for or accepting positions in the federal competitive service until December 23, 1988.  We affirm.

OPINION

2
The scope of our review is strictly limited by 5 U.S.C. 7703(c) (1982).  After carefully considering the record and each of petitioner's arguments, we affirm on the basis of the administrative judge's opinion.